DETAILED ACTION
Election/Restrictions
Newly submitted claims 5-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Original claims 1-4 were directed to “a structure for forming an electrical interconnects mechanism in a Power Distribution Network (PDN), comprising: capacitors placed on top of one or more pin arrays in one or more respective sockets on top of a printed circuit board (PCB) of the PDN . . . .”
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  
Newly submitted claims 5-20 are drawn to “a socket structure” including, among other things, “a ground plane” and “a power plane.”  The inventions of claims 5-20 are different inventions from the originally claimed invention.    The originally claimed invention (“a structure for forming an electrical interconnects mechanism in a Power Distribution Network (PDN), comprising: capacitors placed on top of one or more pin arrays in one or more respective sockets on top of a printed circuit board (PCB) of the PDN . . . .”) was not a “a socket structure” including, among other things, “a ground plane” and “a power plane.”  The originally claimed device positively included one or more sockets on top of a printed circuit board of the PDN.  The newly claimed “socket structure” does not include, among other things, sockets on top of a printed circuit board of the PDN.  
Accordingly, claims 5-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on 6/3/22 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03).
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROSS N GUSHI/Primary Examiner, Art Unit 2833